Case 2:21-cv-11587-LJM-APP ECF No. 10, PageID.299 Filed 08/04/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CHERI LYN DEARY ,

       Plaintiff,                         Case No. 21-11587

v.                                        Honorable Laurie J. Michelson

GREAT LAKES ACQUISITION
CORP., et al.,

       Defendants.


       ORDER REGARDING DETERMINATION OF MOTION


      Before the Court is Defendant’s Motion to Dismiss, filed July 19, 2021.

The response brief and any reply brief shall be filed in compliance with E.D.

Mich. LR 7.1.

      If the total brief (including exhibits) exceeds 20 pages, a courtesy copy of

the motion, brief, response, or reply, with tabbed and highlighted exhibits,

shall be mailed or hand delivered to United States District Judge Laurie J.

Michelson at 231 W. Lafayette, Room 737, Detroit, MI 48226. Courtesy copies

should conform to Judge Michelson’s case-management requirements that

were docketed earlier in the case (usually as part of the scheduling order).

      If, upon review of all the briefing, the Court finds that oral argument

would aid in resolving the disputed issues, a notice will be filed on the docket
Case 2:21-cv-11587-LJM-APP ECF No. 10, PageID.300 Filed 08/04/21 Page 2 of 2




setting a hearing. Otherwise, the Court will decide the motion on the briefs.

See Fed. R. Civ. P. 78(b); E.D. Mich. LR 7.1(f).

      SO ORDERED.

      Dated: August 4, 2021


                                     s/Laurie J. Michelson
                                     LAURIE J. MICHELSON
                                     UNITED STATES DISTRICT JUDGE




                                        2
